Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 1 of 18




                          FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         IN RE BOON GLOBAL LIMITED; F8            No. 18-71347
         VIETNAM COMPANY LIMITED;
         CALIFORNIA FITNESS & YOGA                   D.C. No.
         CENTERS COMPANY LIMITED; RANDY           4:16-cv-07387-
         DOBSON,                                       JSW


         BOON GLOBAL LIMITED; F8                    OPINION
         VIETNAM COMPANY LIMITED;
         CALIFORNIA FITNESS & YOGA
         CENTERS COMPANY LIMITED; RANDY
         DOBSON,
                               Petitioners,

                           v.

         UNITED STATES DISTRICT COURT FOR
         THE NORTHERN DISTRICT OF
         CALIFORNIA, OAKLAND,
                                  Respondent,

         INDYZEN, INC., a California
         corporation,
                        Real Party in Interest.
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 2 of 18




        2                  IN RE BOON GLOBAL LTD.

                        Petition for Writ of Mandamus
                      to the United States District Court
                    for the Northern District of California

                   Argued and Submitted February 4, 2019
                         San Francisco, California

                                Filed May 3, 2019

                Before: Richard A. Paez, Marsha S. Berzon,
                   and Ryan D. Nelson, Circuit Judges.

                          Opinion by Judge R. Nelson


                                  SUMMARY *


                                   Mandamus

            The panel denied a petition for a writ of mandamus that
        sought to direct the district court to vacate its order
        compelling third parties to arbitration, arising from an
        arbitration clause in a software development and licensing
        agreement.

           In deciding whether to grant mandamus relief, the panel
        considered the five factors outlined in Bauman v. U.S. Dist.
        Court, 557 F.2d 650, 654-55 (9th Cir. 1977). The panel
        began with the third factor – clear error – because its absence
        was dispositive. The panel held that the district court applied

            *
              This summary constitutes no part of the opinion of the court. It
        has been prepared by court staff for the convenience of the reader.
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 3 of 18




                         IN RE BOON GLOBAL LTD.                      3

        incorrect legal tests, and did not provide sufficient
        jurisdictional analysis on the current record. The panel
        further held, however, that the district court’s ultimate
        finding of jurisdiction was not clear error. Because the
        district court’s finding of jurisdiction over the third parties
        could possibly prove correct, the highly deferential clear
        error standard was not satisfied, and mandamus relief was
        not proper.

             The panel held that the other Bauman factors likewise
        supported denying mandamus relief. The panel held that the
        first two Bauman factors – whether petitioner has other,
        adequate means of relief, or will suffer irreversible damage
        or prejudice – weighed heavily against mandamus review.
        The panel also held that the remaining Bauman factors did
        not support granting the petition for mandamus.


                                 COUNSEL

        Adam Wolek (argued) and Zackary R. Clark, Taft Stettinius
        & Hollister LLP, Chicago, Illinois; David A. Makman, Law
        Offices of David A. Makman, San Mateo, California; for
        Petitioners.

        Mark R. Figueiredo (argued), Ethan G. Solove (argued), and
        Austin T. Jackson, Structure Law Group, LLP, San Jose,
        California, for Respondent-Real Party in Interest.
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 4 of 18




        4                IN RE BOON GLOBAL LTD.

                                 OPINION

        R. NELSON, Circuit Judge:

            Petitioners Boon Global Limited, F8 Vietnam Company
        Limited, California Fitness & Yoga Centers Company
        Limited (“CFYC”), and Randy Dobson (collectively “the
        Third Parties”) seek a writ of mandamus directing the district
        court to vacate its order compelling the Third Parties to
        arbitration, and grant the Third Parties’ motions to dismiss.
        Despite the district court’s flawed jurisdictional analysis, we
        deny the petition.

                                      I

            As alleged in the complaint, around 2013, Randy Dobson
        began developing an online personal training platform,
        which later became the “Morfit App.” Praveen Narra, CEO
        of Indyzen (a software development company), pitched his
        software development expertise to Dobson.           Shortly
        thereafter, Parkridge Limited was formed with Dobson as
        CEO and Chairman, and Narra as the Chief Technology
        Officer (“CTO”). As CTO, Narra oversaw the hiring of
        another software company, TIBCO, to develop the Morfit
        App. TIBCO ultimately did not deliver a mobile platform
        app.

            In 2015, Parkridge’s shareholders agreement was
        executed, with Narra’s father and Mabel Mak (Dobson’s
        wife) designated as shareholders. Parkridge then entered
        into a software development and licensing agreement (the
        “Agreement”) with Indyzen. Dobson signed the Agreement
        on behalf of Parkridge as CEO and Narra signed on behalf
        of Indyzen. The Agreement defined the parties subject to
        arbitration: “Except for any dispute arising out of payments
        due to Company, any dispute or disagreement arising
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 5 of 18




                          IN RE BOON GLOBAL LTD.                      5

        between the Company and the Customer . . . shall be referred
        to arbitration . . . .” The “Company” was defined as Indyzen
        and the “Customer” as Parkridge.

            On December 29, 2016, Parkridge and Mak sued
        Indyzen and Narra for improperly developing the Morfit
        App for Parkridge, alleging breach of fiduciary duties,
        breach of contract, unjust enrichment, fraudulent
        misrepresentation, and fraudulent concealment. Indyzen
        successfully moved to compel arbitration under the
        Agreement. In arbitration, Indyzen counterclaimed and
        added, as defendants to the counterclaim, the Third Parties,
        all of which have or had an affiliation with Dobson and are
        located in Hong Kong or Vietnam. 1 The arbitrator found he
        lacked authority to determine jurisdiction over entities not
        parties to the Agreement and dismissed the Third Parties,
        subject to a further order from the district court or agreement
        by the parties.

            Indyzen petitioned the district court to compel the Third
        Parties to arbitrate. The Third Parties filed separate motions
        to dismiss. The district court compelled the Third Parties to
        arbitration “in order that the arbitrator may decide whether
        to allow counterclaims against them to proceed.” The
        district court found that the “Dobson Companies and their
        business dealings are sufficiently interrelated and
        interdependent on conduct governed by the Morfit
        Agreement that the doctrine of equitable estoppel enables the
        Court to find that the nonsignatories may be bound by the
        agreement despite not having signed it.” After the

            1
               Indyzen also sought to compel California Management Group
        (“CMG”) to arbitration. Because CMG is a brand operated by CFYC,
        not its own entity and not a petitioner, we do not address CMG
        specifically.
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 6 of 18




        6                 IN RE BOON GLOBAL LTD.

        arbitration analysis, the district court then found it “may
        properly exercise jurisdiction over the Dobson Companies.
        These companies are closely associated with Randy Dobson
        and, by signing the Agreement to perform the subject work
        in California, he is properly subjected to the jurisdiction of
        this Court.”

                                      II

             The writ of mandamus is a “drastic and extraordinary”
        remedy “reserved for really extraordinary causes.” Ex parte
        Fahey, 332 U.S. 258, 259–60 (1947). “Only exceptional
        circumstances amounting to a judicial usurpation of power,
        or a clear abuse of discretion will justify the invocation of
        this remedy. The petitioner bears the burden of showing that
        its right to issuance of the writ is clear and indisputable.” In
        re Van Dusen, 654 F.3d 838, 840–41 (9th Cir. 2011)
        (alterations).

                   In deciding whether to grant mandamus
               relief, we consider five factors: (1) whether
               the petitioner has other adequate means, such
               as a direct appeal, to attain the relief he or she
               desires; (2) whether the petitioner will be
               damaged or prejudiced in a way not
               correctable on appeal; (3) whether the district
               court’s order is clearly erroneous as a matter
               of law; (4) whether the district court’s order
               makes an “oft-repeated error,” or “manifests
               a persistent disregard of the federal rules”;
               and (5) whether the district court’s order
               raises new and important problems, or legal
               issues of first impression.

        Id. at 841 (quoting Bauman v. U.S. Dist. Court, 557 F.2d
        650, 654–55 (9th Cir. 1977)). Satisfying the third factor is
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 7 of 18




                          IN RE BOON GLOBAL LTD.                       7

        necessary for granting the writ. In re Henson, 869 F.3d
        1052, 1058 (9th Cir. 2017) (per curiam). But a petitioner
        need not satisfy all factors. Id. “Mandamus review is at
        bottom discretionary—even where the Bauman factors are
        satisfied, the court may deny the petition.” San Jose
        Mercury News, Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1099
        (9th Cir. 1999).

                                      III

            We begin with the third Bauman factor, clear error,
        because “the absence of the third factor is dispositive.”
        Hernandez v. Tanninen, 604 F.3d 1095, 1099 (9th Cir. 2010)
        (internal quotation marks and ellipsis omitted). A writ of
        mandamus “will not issue merely because the petitioner has
        identified legal error.” In re Van Dusen, 654 F.3d at 841.
        “Mandamus, it must be remembered, does not run the
        gauntlet of reversible errors.” Will v. United States, 389 U.S.
        90, 104 (1967) (internal quotation marks omitted).

             The Third Parties argue that, as foreign corporations with
        no contacts in the United States, the court lacks jurisdiction
        over them. We agree that the district court erred in
        summarily concluding that it had jurisdiction over the Third
        Parties, but conclude the district court did not commit clear
        error. Moreover, the remaining Bauman factors weigh
        against mandamus review. Accordingly, we deny the
        petition. The district court must have personal jurisdiction
        over each individual third-party entity before compelling
        them to arbitrate. See Sinochem Int’l Co. v. Malaysia Int’l
        Shipping Corp., 549 U.S. 422, 430–31 (2007) (“[A] federal
        court generally may not rule on the merits of a case without
        first determining that it has jurisdiction over . . . the parties
        (personal jurisdiction).”).      Where no federal statute
        authorizes personal jurisdiction, the law of the state in which
        the district court sits applies. Mavrix Photo, Inc. v. Brand
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 8 of 18




        8                 IN RE BOON GLOBAL LTD.

        Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011).
        California’s long-arm statute authorizes personal
        jurisdiction to the extent permitted by the Due Process
        Clause of the United States Constitution. Cal. Civ. Proc.
        Code § 410.10.            “Because California’s long-arm
        jurisdictional statute is coextensive with federal due process
        requirements, the jurisdictional analyses under state law and
        federal due process are the same.” Schwarzenegger v. Fred
        Martin Motor Co., 374 F.3d 797, 800–01 (9th Cir. 2004).
        Due process, in turn, requires that each party “have certain
        minimum contacts” with the forum state “such that the
        maintenance of the suit does not offend traditional notions
        of fair play and substantial justice.” Int’l Shoe Co. v.
        Washington, 326 U.S. 310, 316 (1945) (internal quotation
        marks omitted).

            A party seeking to establish jurisdiction over a person or
        entity can either: (1) show each defendant’s sufficient, direct
        contacts with the forum state, or (2) use the alter ego theory
        to “extend personal jurisdiction to a foreign parent or
        subsidiary when, in actuality, the foreign entity is not really
        separate from its domestic affiliate.” Ranza v. Nike, Inc.,
        793 F.3d 1059, 1073 (9th Cir. 2015). The party asserting
        jurisdiction bears the burden to establish jurisdictional facts.
        Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir.
        2006). When the party invoking jurisdiction does not ask for
        jurisdictional discovery (Indyzen did not), we must evaluate
        whether the “pleadings and affidavits establish a prima facie
        showing of jurisdictional facts.” Data Disc., Inc. v. Sys.
        Tech. Assocs., 557 F.2d 1280, 1286 (9th Cir. 1977).
        Although the party asserting jurisdiction is “required only to
        establish a prima facie showing of jurisdictional facts,” the
        standard is not toothless. Id. at 1285 n.2. The party asserting
        jurisdiction “cannot simply rest on the bare allegations of its
        complaint”; however, “uncontroverted allegations in the
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 9 of 18




                         IN RE BOON GLOBAL LTD.                    9

        complaint must be taken as true.” Schwarzenegger, 374 F.3d
        at 800 (internal quotation marks and citation omitted).
        “Conflicts between parties over statements contained in
        affidavits must be resolved in the plaintiff’s favor.” Id.

            Here, the district court’s analysis concerning whether
        Indyzen made a prima facie showing of jurisdictional facts
        was flawed. The district court exercised jurisdiction over
        Dobson because he “sign[ed] the Agreement to perform the
        subject work in California” and over the foreign third-party
        entities because they “are closely associated with” Dobson.
        “Closely associated” is not a proper jurisdictional test.

            Instead, each party’s “contacts with the forum [s]tate
        must be assessed individually.” Calder v. Jones, 465 U.S.
        783, 790 (1984). The district court therefore erred in not
        conducting an individualized jurisdictional analysis for each
        third party. A three-part test controls whether non-residents
        have sufficient contacts to be subject to specific personal
        jurisdiction: (1) the non-resident must purposefully avail
        himself of the privilege of conducting business in the forum;
        (2) the claim must arise out of the forum-related activities;
        and (3) “the exercise of jurisdiction must comport with fair
        play and substantial justice, i.e. it must be reasonable.”
        Schwarzenegger, 374 F.3d at 802. “The exact form of our
        jurisdictional inquiry depends on the nature of the claim at
        issue.” Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir.
        2015). For claims sounding in contract, a purposeful
        availment test is used; for claims sounding in tort a
        purposeful direction test is used. Id. at 1212.

                                     A.

           To begin, we turn to Dobson’s contacts. The district
        court did not specify whether it was determining jurisdiction
        based on a contract or tort claim. Rather, the district court
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 10 of 18




         10                   IN RE BOON GLOBAL LTD.

         solely focused on Dobson’s signature on the Agreement with
         Indyzen. Dobson signed the Agreement with Indyzen
         specifically as CEO of Parkridge, a corporation subject to
         California’s jurisdiction through the Agreement. The
         district court—with no further analysis—found that
         signature sufficient to exercise jurisdiction over Dobson
         personally. But, Dobson’s signature on the Agreement as
         CEO does not “automatically establish sufficient minimum
         contacts in the other party’s home forum.” Burger King
         Corp. v. Rudzewicz, 471 U.S. 462, 478 (1985). A corporate
         officer does not become a party to the contract simply by
         “signing it in the officer’s representative capacity.”
         Restatement (Third) of Agency § 6.01, rep. n.2 (Am. Law
         Inst. 2003); Forsythe v. Overmyer, 576 F.2d 779, 783–84
         (9th Cir. 1978) (“[A] corporate officer who has contact with
         a forum only with regard to the performance of his official
         duties is not subject to personal jurisdiction in that forum.”).
         Therefore, the district court erred.

             Indyzen argues we should nevertheless find jurisdiction
         over Dobson because he was the “guiding spirit” behind
         Parkridge and used “his Additional Sham Companies to steal
         the Morfit App and its intellectual property by cloning it
         without authorization before renaming it and selling it out to
         the world.” Corporate officers can be liable for corporate
         actions where they are “the guiding spirit behind the
         wrongful conduct, or the central figure in the challenged
         corporate activity.” Facebook, Inc. v. Power Ventures, Inc.,
         844 F.3d 1058, 1069 (9th Cir. 2016) (internal quotation
         marks omitted). Indyzen does not clarify whether its claims
         against Dobson sound in contract or tort. 2 Indyzen’s main

              2
               After the district court entered its order, Indyzen filed a “statement
         of particulars on cross-claims” in the arbitration. This court applies “a
         general rule against entertaining arguments on appeal that were not
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 11 of 18




                             IN RE BOON GLOBAL LTD.                          11

         complaint appears to be that it never received full payment
         under the Agreement, although Parkridge seems to have paid
         Indyzen a large sum in 2015. If the claim is for breach of
         contract, Dobson would lack sufficient contacts with
         California solely because he signed the Agreement in his
         capacity as Parkridge’s CEO. See Forsythe, 576 F.2d at
         783–84.

             For claims sounding in tort, a corporate officer can be
         subject to jurisdiction based on his own sufficient individual
         contacts with the forum. See Davis v. Metro Prods., Inc.,
         885 F.2d 515, 522 (9th Cir. 1989). “But a defendant’s
         relationship with a plaintiff or third party, standing alone, is
         an insufficient basis for jurisdiction.” Walden v. Fiore,
         571 U.S. 277, 286 (2014). As such, to find jurisdiction
         Parkridge’s contacts would have to be imputed to Dobson.
         See Davis, 885 F.2d at 520 (“Because the corporate form
         serves as a shield for the individuals involved for purposes
         of liability as well as jurisdiction, many courts search for
         reasons to ‘pierce the corporate veil’ in jurisdictional
         contexts parallel to those used in liability contexts.”).

             To be sure, Dobson, as CEO of Parkridge, had more
         contacts with California than the other foreign third-party
         entities. Indyzen’s lack of clarity before the district court
         and this court, however, makes it difficult to assess a theory
         of liability for Dobson sufficient to exercise personal
         jurisdiction. For example, in Davis, we found jurisdiction
         over a corporation’s only corporate officers because they
         solicited business from multiple forum residents, had


         presented or developed before the district court.” Peterson v. Highland
         Music, Inc., 140 F.3d 1313, 1321 (9th Cir. 1998) (internal quotation
         marks omitted). Even so, Indyzen’s precise theory of liability, whether
         sounding in contract or tort or both, remains opaque.
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 12 of 18




         12                IN RE BOON GLOBAL LTD.

         already defended themselves in multiple lawsuits in the
         forum, and were on notice that they could be personally
         liable for any securities violations they committed while
         conducting business in the forum state. 885 F.2d at 522–23.
         Dobson’s contacts, however, may be more analogous to
         Picot, where we found that an oral agreement and one
         party’s two trips to California “did not create sufficient
         minimum contacts to subject him to personal jurisdiction.”
         780 F.3d at 1213. If Indyzen’s claims sound in tort, we
         cannot say definitively jurisdiction was wrongly exercised,
         and therefore the district court did not clearly err.

                                       B.

             With respect to the other third-party petitioners, the
         district court erred by failing to conduct individualized
         inquiries over each third-party entity and by instead
         concluding that it could assert personal jurisdiction because
         they were “closely associated” with Dobson. Again,
         “closely associated” is not the requisite test for jurisdiction.

             Applying the proper standards, it is questionable whether
         Indyzen has shown that the foreign third-party corporations
         maintained sufficient direct contacts with California. To the
         extent jurisdiction hinges on Boon and F8 selling apps to
         California residents through iTunes and Google Plus, there
         is no allegation as to whether Boon and F8 targeted their app
         sales at California residents. Mavrix Photo, Inc., 647 F.3d
         at 1229 (“[W]e have held that operating even a passive
         website in conjunction with something more—conduct
         directly targeting the forum—is sufficient.”) (internal
         quotation marks omitted). We therefore doubt that Indyzen
         has shown facts sufficient to find jurisdiction. Indyzen also
         has not shown whether CFYC entered into direct
         competition with Indyzen in the California marketplace,
         another mechanism to establish jurisdiction.              See
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 13 of 18




                           IN RE BOON GLOBAL LTD.                       13

         CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066,
         1077–78 (9th Cir. 2011) (finding jurisdiction where
         company downloaded intellectual property directly off
         website and republished content for purpose of directly
         competing in forum state with owner of material).

             Nor has Indyzen established that any other third party
         purposefully directed activities at California. Indyzen
         claims that “CMG and CFYC both consistently sent emails
         to Indyzen regarding the Morfit Agreement throughout its
         duration,” arguing that their interaction with Indyzen, a
         company headquartered in California, established
         jurisdiction. However, the “minimum contacts analysis
         looks to the [entity’s] contacts with the forum State itself,
         not with the [entity’s] contacts with persons who reside
         there.” Walden, 571 U.S. at 285.

             To the extent Indyzen’s evidence shows connections to
         activities in California, the evidence either does not concern
         the Third Parties sued in the counterclaim or appears
         inadequate for jurisdictional purposes. Indyzen points to an
         email from Dobson to Narra stating that R&R Holdings, a
         holding company for Parkridge, would pay Indyzen for
         services rendered; 3 a list of CFYC trainers, sent at Indyzen’s
         request, who would beta test the Morfit App; and CFYC and
         CompIndia, an Indian company, coordinating Vietnamese
         visas for CompIndia employees. Noticeably absent is any
         evidence concerning any third-party cross-defendant other
         than CFYC. And CFYC’s limited contacts likely do not
         establish CFYC purposely directed activities at California.
         Sher v. Johnson, 911 F.2d 1357, 1362 (9th Cir. 1990).
         “[B]oth this court and the courts of California have

             3
               R&R Holdings was not named as a third-party defendant in the
         counterclaim.
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 14 of 18




         14                   IN RE BOON GLOBAL LTD.

         concluded that ordinarily use of the mails, telephone, or
         other international communications simply do not qualify as
         purposeful activity invoking the benefits and protection of
         the forum state.” Roth v. Garcia Marquez, 942 F.2d 617,
         622 (9th Cir. 1991) (internal quotation marks and brackets
         omitted).

              Perhaps the district court meant to apply the alter ego
         theory of jurisdiction for the third-party entities. If so, its
         analysis was entirely inadequate to establish that the foreign
         third-party entities were Parkridge’s alter egos. “California
         recognizes alter ego liability where two conditions are met:
         First, where there is such a unity of interest and ownership
         that the individuality, or separateness, of the said person and
         corporation has ceased; and, second, where adherence to the
         fiction of the separate existence of the corporation would
         sanction a fraud or promote injustice.” In re Schwarzkopf,
         626 F.3d 1032, 1038 (9th Cir. 2010) (internal quotation
         marks and ellipsis omitted); Ranza, 793 F.3d at 1073 (same
         test for personal jurisdiction).

             The “unity of interest and ownership” prong requires “a
         showing that the parent controls the subsidiary to such a
         degree as to render the latter the mere instrumentality of the
         former.” 4 Ranza, 793 F.3d at 1073 (internal quotation marks
         omitted). While “[t]otal ownership and shared management
         personnel are alone insufficient to establish the requisite
         level of control,” pervasive control can be shown where one
         corporation “dictates every facet of [the affiliate’s]

              4
                Parkridge and the third-party entities are not parent-subsidiaries,
         but the jurisdictional analysis remains the same for sister corporations.
         See, e.g., Riddle v. Leuschner, 335 P.2d 107, 110–12 (Cal. 1959)
         (applying same alter ego analysis for stockholders and sister
         corporations).
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 15 of 18




                          IN RE BOON GLOBAL LTD.                   15

         business—from broad policy decisions to routine matters of
         day-to-day operation.” Id. (internal quotation marks
         omitted).

             Indyzen claims that Parkridge has no physical office
         space or employees, and does not observe corporate
         formalities like issuing shares or holding annual board
         meetings. Indyzen then points to a series of emails and
         registered websites that show, at best, the Morfit App was
         launched at CFYC headquarters and CFYC registered F8
         Vietnam’s website. The Third Parties in turn swear with
         conclusory statements in affidavits that they observe
         corporate formalities. Indyzen has not presented evidence
         that the third-party entities commingled funds with
         Parkridge, or that the companies did not maintain corporate
         formalities such as keeping their own accounting books or
         paying their own taxes. We have previously held that
         jurisdiction cannot lie where there is no evidence of
         undercapitalization, failure to keep adequate records, or the
         free transfer of company assets—all of which would
         normally be signs of a sham corporate veil. See id. at 1073–
         74. The fact that “[s]ome employees and management
         personnel move between the entities . . . does not undermine
         the entities’ formal separation.” Id. at 1074.

             Further, the district court did not make a finding that
         treating the Third Parties as separate corporate forms would
         “result in fraud or injustice.” Id. at 1073. Conclusory
         allegations that Dobson structures companies to escape
         liability are insufficient to confer personal jurisdiction.
         Something more is needed. See, e.g., In re Schwarzkopf,
         626 F.3d at 1039–40 (alter ego theory recognized where
         individual used corporation to acquire asset at time when he
         was insolvent); Riddle, 335 P.2d at 112 (finding injustice
         would result where jurisdictional facts showed that insolvent
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 16 of 18




         16                   IN RE BOON GLOBAL LTD.

         company’s assets were transferred to another company as a
         means of avoiding creditors). Without determining that both
         prongs of alter ego jurisdiction were met, the district court’s
         jurisdictional analysis concerning the Third Parties was
         flawed. Ranza, 793 F.3d at 1073. 5

                                             IV

             In sum, although the district court applied the incorrect
         legal tests, and did not provide sufficient jurisdictional
         analysis on the current record, we cannot say the district
         court’s ultimate finding of jurisdiction was clear error.
         Because the district court’s finding of jurisdiction over the
         Third Parties could possibly prove correct, the highly
         deferential clear error standard is not satisfied, and
         mandamus relief is improper.

             The other Bauman factors likewise support denying
         mandamus relief. Taken together, the first and second
         Bauman factors—whether petitioner has other, adequate
         means of relief or will suffer irreversible damage or
         prejudice—weigh heavily against mandamus review. See In
         re Henson, 869 F.3d at 1058 (“[w]e generally examine the

              5
                The Third Parties also argue the district court erred in binding them
         to a contract “they never signed.” However, “nonsignatories of
         arbitration agreements may be bound by the agreement under ordinary
         contract and agency principles,” which includes veil-piercing/alter ego
         and equitable estoppel. Comer v. Micor, Inc., 436 F.3d 1098, 1101 (9th
         Cir. 2006). The district court relied on equitable estoppel to bind the
         Third Parties to arbitration. But it did not engage in a complete analysis
         because it did not consider whether the Third Parties “knowingly
         exploit[ed] the agreement.” Mundi v. Union Sec. Life Ins. Co., 555 F.3d
         1042, 1046 (9th Cir. 2009) (applying equitable estoppel arbitration
         analysis). And the alter ego theory for personal jurisdiction is tied to
         whether the Third Parties may be compelled to arbitrate. See supra at
         14–16. Therefore, we do not address the arbitration issue separately.
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 17 of 18




                          IN RE BOON GLOBAL LTD.                     17

         first and second factors together”). While, “[a]n order
         staying proceedings and compelling arbitration is not a final
         decision that is subject to ordinary appeal,” any prejudice to
         the Third Parties is ordinarily correctable on appeal from the
         final judgment. Id. (citing Johnson v. Consumerinfo.com,
         Inc., 745 F.3d 1019, 1021–23 (9th Cir. 2014)) (recognizing
         instance where prejudice from district court’s error
         compelling arbitration is not correctable on appeal).

              The Third Parties argue they lack adequate relief on
         appeal because of the “enormous” expense they will incur to
         participate in the arbitration. This court, however, has said
         “litigation costs are a factor weighing in favor of mandamus
         relief only in the most extreme circumstances.” In re Swift
         Transp. Co., 830 F.3d 913, 916 (9th Cir. 2016) (internal
         quotation marks omitted); see also Bankers Life & Cas. Co.
         v. Holland, 346 U.S. 379, 383 (1953) (“extraordinary writs
         cannot be used as substitutes for appeals even though
         hardship may result from delay and perhaps unnecessary
         trial”) (internal citation omitted). Further, “the general rule
         [is] that appellate courts should avoid determining
         jurisdictional issues on a petition for mandamus.” In re Ivy,
         901 F.2d 7, 10 (2d Cir. 1990). Here, denying mandamus
         review is also consistent with the Federal Arbitration Act’s
         effect of “limit[ing] appeals from orders directing
         arbitration.” Bushley v. Credit Suisse First Boston, 360 F.3d
         1149, 1153 (9th Cir. 2004). There is no reason to believe
         this court could not review jurisdiction on direct review after
         arbitration concluded.

             Because it remains unclear whether the Third Parties are
         subject to the court’s jurisdiction and because the merits of
         the counterclaims have yet to be decided, the Third Parties
         have not shown they lack an adequate remedy at law or they
         will be “damaged or prejudiced in a way not correctable on
Case
 Case:4:16-cv-07387-JSW
        18-71347, 05/03/2019,
                          Document
                              ID: 11285574,
                                     75 Filed
                                            DktEntry:
                                              05/03/1925, Page 18 of 18




         18                  IN RE BOON GLOBAL LTD.

         appeal.” In re Van Dusen, 654 F.3d at 841; see also Cole v.
         U.S. Dist. Court, 366 F.3d 813, 822–23 (9th Cir. 2004)
         (denying mandamus despite clear error where petitioners
         had other adequate means of relief). 6

             The remaining Bauman factors similarly do not support
         granting the petition for mandamus. The Third Parties have
         not shown that the “district court’s order is an oft-repeated
         error, or manifests a persistent disregard of the federal
         rules.” Bauman, 557 F.2d at 655. Further, while this court
         has not often addressed personal jurisdiction over corporate
         officers, minimum contacts and alter ego jurisdiction are not
         matters of first impression. Id. Although the district court
         erred in its jurisdictional analysis and likely erred in its
         assertion of jurisdiction based on the record before us,
         mandamus is not an appropriate remedy at this stage.

                                           V

             Because the Bauman factors do not support granting the
         petition for mandamus, it is therefore

              DENIED.




              6
                On mandamus review, we cannot order the district court to revisit
         the personal jurisdiction analysis without granting the writ. Still, the
         district court should “protect[] an individual’s liberty interest in not
         being subject to the binding judgments of a forum with which he has
         established no meaningful contacts, ties, or relations.” Burger King
         Corp., 471 U.S. at 471–72 (internal quotation marks omitted).
